DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-11, 13, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Borovikov et al. [US10389607], hereinafter Borovikov, in view of Thompson et al. [US20150375117], hereinafter Thompson, further in view of Garbow et al. [US20070294089], hereinafter Garbow.
Regarding claim 1, Borovikov discloses a method comprising: 
logging, at a processor, user-performed actions in a computer-generated interactive environment (col. 13, lines 59-62, “user input indicating certain user selections (or decisions made by users) during gameplay can be recorded to extrapolate different behavioral data depending on the context”); 
in step 310, the server 130 determines a number of interactions between the user-controlled agents and the computer-operated agents from the received interaction data”) and a sequential order of the user-performed actions (col. 13, lines 55-58, “This library of behaviors can drive the generation of the behavioral models 244 that are utilized to run a sequence of actions that induce a response from a user via the user-controlled agent”); 
accessing a data structure that comprises a plurality of nodes, each node of the plurality of nodes corresponding to a choice presented within the computer-generated interactive environment (col. 8, lines 11-14, “The behavior tree may be a binary decision tree, where a parent node represents a trigger event and each child node represents a respective outcome from the trigger event”); 
linking different nodes of the plurality of nodes based on the statistics to generate sequential action data (col. 8, lines 11-14, “The behavior tree may be a binary decision tree, where a parent node represents a trigger event and each child node represents a respective outcome from the trigger event”); 
applying a set of rules to at least a portion of the statistics to generate character profile data (col. 16, lines 33-36, “The driver engine 243 can communicate data that indicates a decision as to which action to take based on a given context and/or rules that apply to a particular behavioral model”); and 
generating a recap of the user-performed actions based on the sequential action data and the character profile data (col. 14, lines 22-29, “the processor 236 generates a set of behavioral models from the received streams of user interaction data. In some aspects, the processor 236 generates a different set of behavioral models for each type of user behavior, where each set of behavioral models includes a number of models that correspond to different sequences of actions responsive to the type of user behavior”).

Nevertheless, Thompson teaches applying a weight to nodes of the plurality of nodes according to the set of rules, wherein, according to the set of rules, one or more different weights are applied to each of the user preferences on content based on the frequency of each particular type of content of interest, and wherein the frequency of each of the particular type of content of interest indicate a user playing style associated with a particular type of interleaver service ([0206], “Generating the subscriber profile may additionally include, at block 1818, defining one or more preferences associated with the interleaver service… the preferences may include weights associated with the subscriptions (or to individual tags associated with the subscriptions). The weights may be determined and/or assigned by, for example, weighting module 320 responsive to preferences provided by the user explicitly (e.g., using the preferences tab in the UIs shown in FIGS. 13-15) or implicitly (e.g., by prior user actions, other memberships, frequency of reference to particular content of interest, frequency of comment on various content of interest, etc.)”).
And Garbow teaches a video recap of the particular type of corresponding event, and a video tutorial of how to perform each of the particular type of user-performed actions associated with the particular type of corresponding event ([0066], “a gamer 22 may explicitly initiate recording with the recording application 132. Alternately, the recording application 132 may begin and terminate recording automatically as dictated by some programmatic inputs (e.g., on the basis of a pending request from another gamer 20 for specific gaming information, as will be described in more detail below)”, [0067], “The section 302 may be any portion of the videogame 126, including a specific level or mission, a specific objective, a secret shortcut, or the whole videogame 126” and claim 2, “the gaming information is configured to be executed on a machine and serve as a tutorial to another user”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Borovikov, to have the rule to apply a weight to nodes of the plurality of nodes, wherein weights are applied based on the frequency of each node being accessed, as taught by Thompson, in order to better reflect the different role that different features play in the decision making process by assigning weights to different features based on the frequency thus making the behavior model represent the decision making process more accurately; and to have the video recap of the particular type of corresponding event as a video tutorial, as taught by Garbow, in order to make it more convenient to provide user-specific information to help user with particular type of user-performed actions associated with the particular type of corresponding event.
Regarding claim 2, the combination of Borovikov, Thompson and Garbow discloses the method of claim 1, wherein the computer-generated interactive environment is associated with a video game (Borovikov, col. 5, lines 30-32, “The term "interactive environment" may be used, for example, in reference to a video game or a simulated virtual game”).
Regarding claim 3, the combination of Borovikov, Thompson and Garbow discloses the method of claim 1, wherein the data structure corresponds to a decision tree (Borovikov, col. 8, lines 11-14, “The behavior tree may be a binary decision tree, where a parent node represents a trigger event and each child node represents a respective outcome from the trigger event”).
Regarding claim 5, the combination of Borovikov, Thompson and Garbow discloses the method of claim 1, wherein a first weight is applied to nodes that correspond to events within the Generating the subscriber profile may additionally include, at block 1818, defining one or more preferences associated with the interleaver service… the preferences may include weights associated with the subscriptions (or to individual tags associated with the subscriptions). The weights may be determined and/or assigned by, for example, weighting module 320 responsive to preferences provided by the user explicitly (e.g., using the preferences tab in the UIs shown in FIGS. 13-15) or implicitly (e.g., by prior user actions, other memberships, frequency of reference to particular content of interest, frequency of comment on various content of interest, etc.)” and Borovikov, col. 8, lines 11-14, “The behavior tree may be a binary decision tree, where a parent node represents a trigger event and each child node represents a respective outcome from the trigger event”, and col. 10, lines 36-39, “in step 310, the server 130 determines a number of interactions between the user-controlled agents and the computer-operated agents from the received interaction data”).
Regarding claim 6, the combination of Borovikov, Thompson and Garbow discloses the method of claim 5, wherein the second weight is greater than the first weight (Thompson, [0060], “The weight indicates a relative importance or interest level of the various topics of interest to the user. The weightings may be explicitly set by the user, may be set according to a default weighting, and/or may be inferred based on the user information, the fantasy sports information, a history of user action, or the like” and Borovikov, abstract, “a log of behavior data from that interaction can be monitored and collected to generate and/or adjust behavior models that provide the behavioral response distribution for a given computer-operated agent”).
Regarding claim 8, the combination of Borovikov, Thompson and Garbow discloses the method of claim 1, wherein the recap of the user-performed actions includes a summary of a user playing style (Borovikov, abstract, “a log of behavior data from that interaction can be monitored and collected to generate and/or adjust behavior models that provide the behavioral response distribution for a given computer-operated agent”).
claims 9-11, 13, 14 and 16, please refer to claim rejections of claims 1-3, 5, 6 and 8.
Regarding claims 17-19, please refer to claim rejections of claims 1-3.
Response to Arguments
Applicant’s arguments with respect to claim rejections under 35 U.S.C. 103 have been considered but are moot in view of new ground of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Examiner, Art Unit 3715